Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday 27 October 2000.
Statement by the President
Ladies and gentlemen, as you will be aware, last month saw the names of four more victims being added to the intolerable list of those who have lost their lives in Spain as a result of terrorist attacks by ETA. They were: José Francisco Querol Lombardero, a general and magistrate at the Supreme Court, Jesús Escudero García, a policeman and Mr Querol' s bodyguard, Armando Medina, Mr Querol' s chauffeur, and Jesús Sánchez Martínez, a bus driver.
My thoughts are also with the many people who were injured in the attack in Madrid on 30 October. All we can do is reiterate our revulsion at this senseless violence and our total condemnation of it. I would ask you to observe one minute' s silence.
(The House rose and observed a minute' s silence)
President. Many of them were very young. They were happily on their way to ski on the slopes in Austria when 155 of them died in appalling circumstances in the disaster on the Kaprun funicular. On behalf of this Parliament, I immediately sent to the President of Austria, Mr Thomas Klestil, and to the Chancellor, Mr Wolfgang Schüssel, messages of condolence and support in the ordeal that a tragedy of this kind is for the victims, those close to them and the people of Austria as a whole.
In order to show the extent to which the whole of Europe empathises with the bereavement felt throughout one country in the Union, I have asked in these exceptional circumstances for the flags at the European Parliament to be flown at half mast today. I would invite you to dedicate your thoughts to this tragedy for one minute.
(The House rose and observed a minute' s silence)
Madam President, I should like to thank you very much for extending your sympathies and condolences on the occasion of this terrible tragedy which we have just experienced. Many of these mainly young people boarded the train with the prospect of enjoying themselves, having fun and experiencing something positive, and they instead experienced a terrible and tragic death. I should like to thank you - I do not know whether anyone else will be speaking about this - on behalf of many Members of this House and, in any case, on behalf of my group and my delegation.
Madam President, may I take this opportunity, since you addressed this matter in such clear and sympathetic terms, to say that for this reason we can dispense with having a topical and urgent debate on this matter. I would ask you to understand that for this reason we do not really need to have the topical and urgent debate.
Madam President, allow me to thank you very much on behalf of my delegation for your message of sympathy which you sent on behalf of the European Parliament following the catastrophe at Kitzsteinhorn to our President, Dr Klestil, our Chancellor, Wolfgang Schüssel, and thus to all the people of Austria. Thank you also for having the flags flown at half-mast. We are united in shock and grief for the 150 people who died and we share in the pain of their relatives. We extend our deepest sympathies to them. The great Austrian poet, Rainer Maria Rilke, once wrote that death is great and that we find ourselves in its laughing mouth. The burning inferno on the funicular railway - a railway which was considered to be one of the safest - which leads to one of the most beautiful areas of the Austrian Alps, makes everything else fade into the background, and the readiness to share pain and grief becomes our only comfort.
I would therefore consider it to be appropriate to commemorate the victims, who did not only come from my country but from many European countries and from overseas, in a minute' s silence, and I also think that we should dispense with a resolution on this matter.
Approval of the Minutes of the previous sitting
The Minutes of the sitting of Friday 27 October have been distributed.
Are there any comments?
Madam President, our Minutes of the 27 October record our decision to pass a resolution about the Italian lettori and we were very grateful that the House carried it with such a large majority. In the meantime, Members of the House should know that the president of the association of the lettori was last week visited in his classroom by the anti-terrorist police to check if he was planning any violent demonstration against the Minister of Education. This would hardly count as a positive response to the resolution that we moved.
(The Minutes were approved)
Agenda
The next item is the final version of the draft agenda as drawn up by the Conference of Presidents on Thursday 9 November, pursuant to Article 110 of the Rules of Procedure.
a) Sittings of 13 to 17 November 2000 Relating to Monday:
With regard to the report by Mr Ceyhun, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I have received two requests: one request from the Group of the Party of European Socialists for referral of this report to committee, and one request from the Group of the Greens/European Free Alliance for deferral of this report to a later part-session.
I will now give the floor to Mr Ceyhun, who will speak in his capacity as rapporteur and on behalf of the Group of the Party of European Socialists.
Madam President, I should like to state - also on behalf of my group - that referring this report back to the committee responsible in accordance with Rule 144 of the Rules of Procedure would actually be the correct course of action for Parliament to adopt, because I prepared a report and only found out afterwards that the Council had plans in this field. Since we were not given sufficient notice, it would make more sense to wait for the legislative proposals and only then have Parliament deal with this point so that we do justice to the problem. For this reason, I would request that the report be referred back to committee without there being a debate on it in plenary today, and the committee responsible, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, will certainly be able to deal with this matter properly.
It is therefore quite clear: the rapporteur recommends referral to committee. He was also speaking on behalf of the Group of the Party of European Socialists, who made this request.
Does anyone wish to speak in favour of this request for referral to committee?
Madam President, the report drafted by my colleague, Mr Ceyhun, is a very important one, and we, too, have heard that the Council has some new plans with regard to these matters. I support Mr Ceyhun' s proposal, and I would be very grateful if the Council could clarify whether it really intends to put forward a new proposal with regard to this issue.
You are, thus, firmly in favour of the referral to committee.
Does anyone wish to speak against this request?
Madam President, it appears that the Council has known for some time that we were going to debate this subject today. In my opinion, it has made an institutional error in changing its position at the last minute, keeping us in the dark right up until the very last moment and then exerting pressure upon someone to request that the report be referred back to committee. We have done our job and, in my opinion, our work should be concluded irrespective of the Council' s position. We are not the Council' s slaves: we have our institutional autonomy and I therefore consider this referral to committee totally inappropriate.
We shall now proceed to the vote on the request for referral to committee made by the Group of the Party of European Socialists.
(Parliament gave its assent) Relating to Tuesday:
With regard to the statements by the Council and the Commission on the third Asia-Europe Meeting, the Council has informed us that it does not wish to speak for the moment. That therefore leaves us with just the statement by the Commission.
In order to group together the interventions by the President-in-Office of the Council, who has an extremely busy schedule, I propose that the statement by the Commission be inserted at the end of the joint debate on aid for reconstruction.
Are there any objections? There are none.
Then that is what we shall do.
Relating to Wednesday:With regard to the statement by the Commission on BSE and the ban on animal meal in all animal feedingstuffs, the Group of the Party of European Socialists requests that the Council also make a statement on this matter. The Group is aware of the fact that Wednesday morning will be a very difficult time for the French ministers. The initial meetings that we have had at administrative level were not particularly fruitful, but I am quite prepared to intervene at a more political level, in the hope of achieving success.
Madam President, I would like to speak on a point of order, regarding not the agenda, but the order of voting. In order to simplify matters, I would like to propose that we vote on the oral question on the Euro-Mediterranean Conference at the start of voting time at 11.30 a.m. on Wednesday because, as you are aware, the Conference opens at 6 p.m. in Marseilles. The voting session will be long and will be interrupted, amongst other things, by the welcome presence of President Kostunica. In addition, some of us will have to leave in order to be present at the opening of the Marseilles Conference, and so we would like to be able to vote on the oral question at the start of the session before all the other reports. It would therefore merely be a matter of bringing forward the vote.
Mrs Napoletano, we could of course proceed in that way.
Relating to Thursday: President. The Group of the European People' s Party (Christian Democrats) and European Democrats proposes deleting the item entitled 'British submarine in Gibraltar' .
Madam President, ladies and gentlemen, our group regards this incident as being so important that we do not consider it appropriate for it to be dealt with in the topical and urgent debate. We think that we should address this matter in the form of an oral question to the Council and the Commission, and would like to draft this carefully to ensure that both the Council and the Commission do discuss it. We do not think that the time is right to discuss this matter in a topical and urgent debate and would therefore request that this item be deleted from the agenda.
Thank you, Mr Poettering.
Does anyone else wish to speak in favour of this request? Mr Poettering has spoken on behalf of the group which requested that the item be deleted.
Madam President, no group is more sensitive than mine when it comes to sharing the quite natural concerns felt by the inhabitants of the Campo de Gibraltar area; therefore, as the Chairman of my group has already indicated, I should like to offer the Group of the Party of European Socialists a consensus so that we can have a serious and thorough debate on this matter by means of an oral question to the Council and the Commission. If this was not the intention of those who proposed this resolution, if through lack of experience - not through lack of scruples, I am sure - what was intended was to bring an internal, domestic affair before this Parliament - as the spokesman for the Spanish Socialists in the Spanish national parliament recognised at the weekend - then of course they cannot count on the Group of the European People' s Party to play this game.
Madam President, my group has listened carefully to this proposal. With regard to Mr Galeote' s statements, I must point out that this is not a domestic issue: it is an issue in which the Commission has competence, as it has itself declared in its reply to a question from our colleague, Mr Aparicio. This reply also mentioned the lack of information and the obstacles raised by the British Government. Thus we are not talking about some domestic issue; we are talking about the presence of a nuclear submarine, the breakdown of which has led the Royal Navy to decide to dock eleven submarines in British territory. Therefore, under the Treaties and under the Euratom Treaty this issue falls within the competence of the Commission; it affects or may affect many citizens who are not just Spanish, because in this area and its surroundings - and there is no emergency plan in place - there are hundreds of thousands of European citizens from the fifteen countries of the Union as well as many people from outside, because this is the Costa del Sol. We therefore believe that the matter deserves substantive consideration.
If the European People' s Party is proposing that at the next part-session we should support having this question taken up, we may consider it; if it is just a delaying tactic, we will be against it. I should therefore like to ask for a formal commitment from the PPE that we should vote together in favour of having this matter included as a question to the Commission and the Council at the next part-session.
Mr Barón Crespo, I would like to make sure I understand you correctly. I have received a proposal from the Group of the European People' s Party for this item to be withdrawn from the topical and urgent debate, for the reasons that Mr Poettering and Mr Galeote have just set out. I have the impression that you agree with their rationale, Mr Barón Crespo, if I understand you correctly.
Are you in favour of this item being deleted?
Madam President, my group would be in favour of accepting the inclusion of this question on December' s agenda. What we would not agree with is having this matter omitted and then seeing if it can be postponed indefinitely.
Yes, there is that, but let us just say that we are formally withdrawing the item from the topical and urgent debate. However, we all quite agree that it should be discussed, as you have said.
Mr Poettering, is that what you intended?
I simply wanted to say to Mr Baròn Crespo that he can always depend on the Group of the European People' s Party (Christian Democrats) and European Democrats to keep its word. If the Chairman of the group makes a statement here, then he can assume that the statement will still hold true the next day. That is why we will now set in motion the procedure with which Mr Baròn Crespo obviously agrees. It would be nice if the House were at one on this issue.
(Parliament gave its assent)
b) Sittings of 29 and 30 November 2000:
No amendments were proposed.
Madam President, it is sad but very enlightening to learn from the Spanish Minister of the Interior, Mr Mayor Oreja, that there is no point in talking with Basque nationalists, even if a new cease-fire were to take place in the future. This statement evidently does not support the position of our Spanish colleagues in this House when they affirm that in the Spanish Kingdom every political party can defend its ideas whatever they might be, with only one basic premise: the absence of violence.
Can this House back the refusal of dialogue? Can this House close the door to political solutions? Can this House close the door on the democratic future of the Basque country inside Europe?
I would appreciate it if points of order really were points of order, and I would be grateful if you could begin by indicating, as, moreover, is stipulated in the Rules of Procedure, the rule on which each point of order is based.
Madam President, I would like to draw your attention to a certain written statement that my colleague, Mr Ebner, is putting forward. He is proposing that the Directive on birds should be amended to take better account of the principle of subsidiarity. I would like to tell you and all my colleagues that this statement is being marketed in a way that makes it appear favourably disposed towards birds, as promoting their welfare, but I can tell you that that is not the case, and that this will worsen the situation of migratory birds in the European Union. I would appeal to everyone that you at least make sure you know what you are signing if you sign this petition. I fully support the letter written by my colleague, Dorette Corbey, which she has sent to our colleagues regarding this matter: there should be no misleading marketing regarding this written statement.
Madam President, some time ago in this House we discussed the issue of sanctions on Iraq. I am very glad to see that the British Liberals have decided to call for a review of sanctions on Iraq. The week before last I flew to Iraq, over Turkish airspace into Baghdad, on a humanitarian mission. In the six months since I was last there, the situation has got worse. More than 5,000 children are dying every month according to UNICEF. The Commission should come to this House and address that issue. These children have nothing whatsoever to do with the conflict in the Middle East. The Commission have slavishly taken the US/British line, while the US and British and Turks continue to bomb southern Iraq.
Madam President, I would like you to advise the Commission to make a statement on the issue of sanctions.
Madam President, on a point of order. I had indicated that I wanted to speak before you closed the discussion on the agenda. May I ask that we consider, this week, a Commission statement on the decision of the UK government to introduce a discriminatory tax on non-British road hauliers.
I need not remind you or the House that this is completely contrary to the Treaties which guarantee unhindered access to the single market. It is also contrary to Directive 99/62/EC which provides, and I quote, "that tolls and user charges may not discriminate directly or indirectly on the grounds of the nationality of the haulier, nor the origin or destination of the vehicle" .
This impacts extremely seriously on Irish trade. 70% of Irish lorries, Irish transporters, must go to, or through, the UK land bridge to Europe. I should like to request a Commission statement and call on the Commission to use its powers to maintain the freedoms of the internal market and to ensure compliance with Directive 99/62/EC to which I have referred. It is urgent that before the proposed change by the British authorities is implemented we have a debate and the Commission indicates quite clearly where the law lies in this regard.
Mrs Doyle, I allowed you extra time because that was not a point of order. That was part of the order of business and I deeply regret not having been informed of it. I feel that the Commission has been very receptive to your request, as Commissioner Vitorino has confirmed to me. It will therefore be acted upon appropriately.
Madam President, with reference to the smooth running of Parliament and the safety of the Members, I would like to inform you that, during the last Strasbourg part-session, on Wednesday evening to be precise, the PPE Member from Forza Italia, Mr Mario Mantovani, slipped on the steps and fractured his left foot while taking his suitcases down to the taxi outside Parliament. He stayed on to vote on Thursday morning and then his foot was put in plaster. He will not be able to take part in our work for 60 days. On the one hand, a representative of the Pensioners' Party might welcome the presence of invalids - another pensioner perhaps - but, on the other, I would like all our Members to be safe. I therefore ask you when a lift or an escalator will be installed, so that we will be able to go down to the cars at the end of the day in safety.
Madam President, I would like to inform Parliament of a serious initiative undertaken last week in Italy by the regional government of the Lazio region. The regional government has established a committee to monitor the history textbooks used in schools. The committee is to ascertain the extent to which these texts are influenced by Marxism - as the neo-fascists who are in power in Lazio say. The fact is that these texts merely present the history of Italy, of the Second World War, of nazism and fascism, on the assumption that it is clear that the values for which the resistance and the antifascists were fighting and the ideas motivating Hitler and Mussolini cannot be regarded as equal.
This is an extremely serious initiative towards reintroducing censorship in Italy, limited to text books for the moment but which will soon be extended to other areas. Since the allegedly liberal parties, including the European liberal parties, always tend to ally themselves with parties of xenophobic, racist, authoritarian inspiration, I feel that this is not only a serious danger for Italy, but also an indication of something which concerns the whole of Europe. I would ask the Members to sign a petition which I am circulating, which also bears the signatures of other European intellectuals.
Mutual assistance in criminal matters
The next item is the joint debate on the following reports:
(A5-0313/2000) by Mr Marinho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic with a view to adopting a Council Framework Decision on money laundering, the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds from crime [10232/2000 - C5-0393/2000 - 2000/0814(CNS)],
(A5-0312/2000) by Mrs Karamanou, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative from the Portuguese Republic with a view to adopting a Council Act on the drawing up on the basis of Article 43(1) of the Convention on the establishment of a European Police Office (Europol Convention) of a Protocol amending Article 2 and the Annex to that Convention [9426/2000 - C5-0359/2000 - 2000/0809(CNS)],
(A5-0314/2000) by Mrs Roure, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the initiative of the French Republic with a view to adopting a Convention on improving mutual assistance in criminal matters, in particular in the area of combating organised crime, laundering of the proceeds from crime and financial crime [10213/2000 - C5-0394/2000 - 2000/0815(CNS)].
Madam President, the fight against financial crime and, in particular, crime involving money laundering, will feature at various points in today' s plenary sitting, and this reflects the political importance of the legal instruments which the European Union wishes to establish for the creation of the area of freedom, security and justice. Following the creation of the internal market and the corresponding liberalisation of capital and of financial services, the Union has committed itself to the fight against money laundering. This is a complex crime, which requires another, original, crime to have taken place, resulting in illegal profits that people attempt to recycle into normal, legal economic life. Money laundering, which is the final destination for the proceeds of international crime and a consequence of the globalisation of the economy and of the gradual liberalisation of trade, is at the heart of organised crime, as stated in the Tampere conclusions, and is often the result of drug trafficking. It is a sobering thought that the fight to end this activity involves seizing the proceeds of the original crime, which are later disguised as respectable wealth. The only way to ensure that this fight is effective is through international cooperation, which in Europe, in the face of international crime, takes the form of judicial cooperation between all the Member States.
This report, therefore, highlights the measures proposed by the French Presidency, which, in conjunction with the Portuguese Presidency, has moved ahead with initiatives to approximate legislation, in line with the Tampere Council conclusions. The Treaty of Amsterdam has also been implemented, not forgetting the good work that the Commission has carried out in this area and the commitment and clear thinking of Commissioner Vitorino. There is, therefore, coherence between the three initiatives that are the subject of my report and of the reports by Mrs Karamanou and Mrs Roure in that the framework decision forces the Member States to comply with the outcome, in that Europol' s competence is extended to cover money laundering in terms of investigations and in that a convention improves mutual legal assistance.
We are therefore heading in the right direction for the creation of a broad, effective legal framework, which will at least limit this type of crime. My report clearly supports the crux of the rationale behind the framework decision, with proposals that seek fundamentally to enable Member States to confiscate goods gained from serious crimes and to force them to punish offenders committing money-laundering crimes and to legislate against them, without the flexibility offered by the loopholes in previous legal instruments which made it easy for criminals to thumb their noses at the law and to control whole economies. We also support the result of the binding nature of the framework decision, which forces Member States to harmonise their laws for the common good whilst being subject to judicial supervision by the Court of Justice.
The report also contains some criticism, however, of the French proposal. Why should only a part of the previous joint action be transposed, which would leave these measures split into weak and strong legislation due to their different natures, highlighting the fragility of joint action? Why not accept straightaway the complete transposal of the whole set into the framework decision, as stated in the amendments that I proposed, Nos 9, 12, 13 and 14? Nor do we feel that tracing and confiscating goods should be restricted to cases in which the original crimes are classed as serious. This would open up a totally unjustifiable and huge area of law consisting of crimes that will not be prosecuted at all. Hence Amendments Nos 4, 5, 6, 7 and 8. Lastly, although I must reiterate my appreciation of the French and Portuguese initiatives under the genuinely broader scope that Amsterdam, despite everything, has provided - and let us be frank about this, the Commission has been able to turn this to good advantage - there are still such differences in the origin and the effectiveness of the various judicial methods, directives, joint actions, framework decisions, conventions and international conventions that it is becoming urgent to communitise judicial, criminal and civil law, and thereby create an area of justice at the service of freedom and security.
It is a shame that this is not already a priority in the reform of the Treaties, since the current IGC is at the mercy of the weight of the various Member States and of the measures that they wish to implement... We nevertheless believe that the public will shortly be in a position to demand this new aspect of Europe. They will be able to force through a revision of the Treaties that is concerned with their genuine interests and we believe that this revision will indeed be carried out in the name of freedom, security and justice.
Madam President, as Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I rise to present Mrs Karamanou' s report. Mrs Karamanou is sadly unable to be with us tonight, but I feel it appropriate that her report should be debated along with Mr Marinho' s excellent report, which we have just discussed.
The Republic of Portugal presented a draft Protocol amending Article 2 of the Convention on the establishment of a European Police Office, Europol. This Portuguese initiative aims to extend Europol' s competences in order to establish a general framework of competence for Europol in relation to money laundering. The fight against money laundering is, of course, one of the Union' s most important priorities, as rightly identified at the Tampere Summit last year. Considering that money laundering is at the heart of organised crime, especially drug trafficking, which represents such a threat to public health and public security, one cannot but endorse this proposed measure. Declarations must be followed by concrete steps to trace, freeze, seize and confiscate the proceeds of crime. This proposed Protocol should be seen as a necessary measure in a European strategy for police cooperation in the field of money laundering. But considering the urgency, our rapporteur seeks in her Amendment No 6 to have this Protocol adopted as quickly as possible that is, according to Article 34(2)(d) of the Treaty on European Union, when a majority of Member States have notified their approvals.
The committee which I have the honour to chair adopted Mrs Karamanou' s report nearly unanimously. Much as we approved of the Portuguese initiative, however, we insist on a broader revision of the Europol Convention and indeed on mechanisms to ensure both democratic accountability and judicial control of Europol. Let me touch briefly on those two matters. On the question of democratic accountability, I note that at the moment Article 39 of the Europol Convention requires that the European Parliament simply be consulted on an annual report. This is quite unacceptable and on several recent occasions, Parliament has requested, in particular in the Nassauer and Cederschiöld reports, modifications to the Europol Convention to ensure true democratic accountability of this agency. In order for Parliament to exercise such democratic control, Europol must, as with the other European institutions such as the ECB and the Ombudsman, report on its activities in an annual exchange of views. The Director of Europol should be required to appear before Parliament' s competent committees when circumstances require. Moreover, Parliament should be represented on the management board of Europol and should have a say in the choice of the director of the agency. These requests are covered in Amendments Nos 2 and 4 of Mrs Karamanou' s report.
On questions of judicial accountability, it seems to us equally unacceptable that possible disputes or conflicts between Member States or between Europol and Member States cannot be brought before the Court of Justice, despite the provisions of Article 35 of the Treaty which refer precisely to matters relating to police and judicial cooperation in criminal matters. This contradiction conflicts with democratic values, particularly in regard to human rights, and especially in the field of data protection. This lack of judicial accountability of Europol is particularly dangerous given that Europol seems to be assuming more and more responsibilities and this concern is covered in Mrs Karamanou' s Amendment No 5.
In conclusion, Parliament has considered attentively and positively this Portuguese initiative but we are unsatisfied with the limited scope of the proposed revision of the Europol Convention. Faced with the challenge of internationally organised crime, the European Parliament must be able to represent the citizens of the Union effectively and this is why we must be fully informed of and involved in Europol' s activities, its programmes, effectiveness, methods and means. I am fully aware that in this matter Parliament is only consulted. Nevertheless, we urge the French Presidency, which has shown such a determined commitment to fight against money laundering, to take account of our demands. The creation of a European area of freedom, security and justice cannot remain in the hands of a specialised agency under the sole control of national governments. This is a major area of European integration and the European Parliament is ready to offer its support to policies in this area provided it is duly involved.
Madam President, international criminal networks have become considerably stronger and more organised in recent years. Factors such as globalisation can be seen to have enhanced the possibilities of laundering dirty money and the means of avoiding prosecution.
According to figures released by the United Nations, 1 000 billion dollars are recycled every year through money laundering operations. Money laundering is a difficult offence to detect, and crime syndicates take advantage of every loophole in the various legal systems. As a result, international cooperation in police and judicial matters is the only way of effectively thwarting this illegal practice.
At European level, mutual assistance in criminal matters has already, in general terms, seen the adoption of several texts, such as the Council of Europe' s Convention of 20 April 1959 and, very recently, the European Convention of 29 May 2000, for which our fellow MEP, Mr Di Pietro, acted as rapporteur. In the more specific area of combating money laundering, we could cite the Council Directive of 10 June 1991, as recently amended, for which our fellow MEP, Mr Lehne, acted as rapporteur.
The initiative from the French Presidency that we are examining today is aimed at improving the two blanket conventions on mutual assistance in criminal matters that I have just mentioned, specifically in the field of combating money laundering. The convention that we have before us improves these earlier texts, and we welcome these improvements. By virtue of Article 2 of the draft Convention, the Member States can no longer decline to conduct searches or seize items by invoking the reservations set out in Article 5 of the Convention of 1959. Article 4 states that in order to facilitate enquiries, the Member States must take appropriate measures to promote the transfer and safekeeping of data relating to the existence, location and movement of the proceeds of crime, while Article 5 states that the Member States are required to furnish information on banking activities. Article 6, for its part, provides for the making of supplementary requests for mutual assistance, and Article 7 states that fiscal exceptions can no longer constitute a reason for refusing mutual assistance.
One can only approve of the body of measures contained in this draft Convention. They respond to the concerns expressed by the Tampere European Council concerning the fight against money laundering, which is the very root of organised crime and which must be eradicated wherever it is found.
It would seem to me that certain improvements could be proposed, and that is the point of my report. The non-invocability of banking and commercial secrecy in response to requests for mutual assistance is set down in Article 3. It would seem to me essential to extend this non-invocability to encompass the commercial and financial advice activities of lawyers and members of regulated legal professions, which due to their nature are not governed by professional secrecy.
Furthermore, Article 8 of the draft Convention limits the reasons which Member States may invoke for refusing to provide assistance to "essential interests" . This represents progress, but for mutual assistance not to lose any of its impact in an area in which only rapid cooperation at European level can be of any meaning, it would seem worthwhile to only grant the Member State asked for information two months in which to make known its refusal to give assistance.
Article 9 requires the Member States to set up integrated multidisciplinary teams at national level in order to enhance the efficiency of searches and promote information exchanges. I propose that a coordination unit be set up for these multidisciplinary teams. This unit could facilitate information exchanges between the relevant authorities in the Member States and encourage the selection and use of best practices.
The sole aim of these proposals is to achieve mutual assistance that is as effective as possible and meets the challenges posed by organised crime, particularly in the field of money laundering.
Madam President, ladies and gentlemen, my task is a relatively easy one: if I am supposed to comment on behalf of the Legal Affairs Committee on the Portuguese Presidency' s proposal regarding involving Europol in the fight against money laundering, then I can only say that it is a good proposal. That is also why we have only submitted a very small number of proposals for amendments, because we can, of course, agree to this proposal. There is a broad consensus in all of the European institutions - including, of course, here in this House - that we want to take all reasonable and possible steps to counter money laundering. Previous speakers have already said all that needs to be said in this regard.
But, since I am now actually standing here and have the opportunity to comment on the issue of combating money laundering, I should very much like to voice some criticism. I should like to criticise something which actually has nothing at all to do with the proposal which we are debating today, but with the impact of the political position adopted by the Council on the second directive to combat money laundering.
From the outset, the European Parliament tried to work in close cooperation with the Council. I can only say that, as a result, the Council did admittedly make a big show of cooperating, but the bulk of the amendments tabled by us and adopted here in this House by a very large majority were not accepted. In this respect, I can only say that if the concept of combating money laundering is damaged, then this is the fault of the Council and not of Parliament. The rules which were designed in the past with banks and providers of financial services in mind have been applied, as it were, wholesale to some of the liberal professions, despite the fact that they are not at all suitable for them, and in full knowledge of the fact that under these circumstances it would be absolutely impossible to avoid a difficult second reading with the European Parliament and a conciliation procedure at the end. After all, this is certainly not about the privileges of lawyers or practitioners of other liberal professions. It is about fundamental rights. Quite simply, it is about a client seeking legal advice or support before a court being able - as is also stated in the Charter of Fundamental Rights, by the way - to go to a lawyer whom he trusts and to obtain his advice, without, if he reveals something to him, the lawyer being obliged to go directly to the public prosecutor' s office to blow the whistle on him. This is a fundamental right. This fundamental right must not be meddled with. The same goes for all areas where legal advice is dispensed.
I am therefore very grateful for the compromise formulation in the Roure report which was drafted here in committee, which has simply made it clear that this traditional protection of fundamental rights must continue to be guaranteed. I should also like to make it clear, however, that when lawyers fulfil the same functions as banks and financial service providers, then there is obviously no reason to protect that part of their activities. But this is about dispensing legal advice and representing people before a court of law. The protection of fundamental rights must be guaranteed in this regard.
As I have said, that is why I support the proposals on the table today but, at the same time, I would take this opportunity to give you advance notice that there will be a real battle with the Council over the common position on the second directive to combat money laundering.
Madam President, I think that today' s debate is extremely important for the simple reason that it is about how we can put our house in order.
Allow me to start by congratulating Mr Marinho on his work and to say that, although we need to support efforts to combat financial crime, we also need to be careful. The problem of financial crime is extremely complex: first it is a convoluted attempt to launder the proceeds of illegal activity and, secondly, it presupposes a series of other crimes which generated the illegal proceeds in the first place.
I think that European society today is being crushed by organised crime, in all its manifestations. Financial crime, and first and foremost, perhaps, money laundering, is right at the epicentre of the organised crime plaguing Europe. Without doubt, the initiative of the French Presidency, on which Mr Marinho has taken a stance, is the right initiative; however, the same holds true of Mr Marinho' s attempt to introduce stricter rules. Of course, if we want results, we need to get right to the heart, right to the key of the tool which will help us fight these crimes. In my view, the key to fighting these crimes is to improve judicial cooperation.
As I was reading the explanatory statements attached to Mr Marinho' s amendments, one, in particular, caught my eye. It says that economic Europe has reached a highly advanced stage. Political Europe is progressing slowly but, unfortunately, 15 internal borders continue to exist wherever judges and magistrates, legal proceedings and court decisions are concerned. This phrase troubled me greatly because I think it is the key to the problem. And I think - and I too fervently propose - that we need to take a great many steps, a great many fundamental steps, if we are to achieve judicial cooperation at European level and be able to fight crimes such as financial crime.
Ladies and gentlemen, judicial and police cooperation is one of the most fundamental issues in the construction of a European area of freedom, security and justice and will enable this area to swiftly become real and effective for the citizens. In dealing with these matters, our rapporteurs have centred their considerations both on the Protocol amending the Europol Convention and on improving mutual assistance. We can but congratulate them on their work.
Our primary concern, however, relates to the extension of Europol' s competences. We agree that there is an express and urgent need for effective judicial cooperation, but, at the same time, denounce a shift that contains the seeds of a Europol set up outside the control of Parliament or of any legal authority, and, in more general terms, a democratic deficit in a Europe that the Member States insist in confining to the misty realms of intergovernmental procedures, thus skirting the obligations, duties and control that derive from universal suffrage.
I can see grey areas regarding Europol: the diplomatic immunity of its members, no definition of authorised resources nor of the limits on these, notifications of the filing of personal records, filing of records in areas protected by international texts and declarations of human rights, threats to freedoms given the risk of their being abused, now or in the future, following the kind of political changes liable to be seen in certain Member States.
Were the European police force to be offered this heaven-sent chance of potential self-regulation, it would do its utmost to curb the European Parliament' s vague desire for democratic control, given the current deficiencies at organisational level and the lack of unity on the background issues.
The Portuguese initiative concerning the Europol Convention is intended to spur the European Parliament into choosing the right route to ensuring security, with this hingeing around a discretionary filing of records on citizens in all the areas affecting their private lives. Of course, we must identify, prosecute and sentence people who launder dirty money on behalf of terrorists, arms dealers and drug traffickers. But this will not provide us with firmer guarantees on the right of defence and the protection of citizens' rights.
It is for this reason that we are tabling amendments on the strengthening of these rights and freedoms, on the need to adopt an instrument, on the right of defence, and on the recognition of the jurisdiction of the Court of Justice.
It has not escaped our notice that one of the articles in the Council Act, which has curiously not been commented on, stipulates that Europol is to specify whether data relating to ethnic origin, religious or other types of beliefs, political leanings, sexual tendencies or health can be included in the data records.
Are we going to equivocate any longer over Europol' s competences when the very notion of democratic control has been struck off the statute book? The democratic values that everyone in this Chamber shares must be the very ones that govern our deeds and works, in order to forge a European Union based on solidarity and social commitment and not on policing and repression.
Mr President, allow me to start by congratulating our rapporteur, Mr Marinho. I think that his analysis is extremely accurate and shows us how we really can make headway in combating the laundering of what we call 'black' or 'dirty' money. I would remind the House that we aim to use this policy to fight organised crime, i.e. drug smuggling, trafficking in women and children and many other wretched activities which have a terrible impact on society as a whole, even - and I say this somewhat cynically - the economy itself, in that it is generally acknowledged that this money increases the money supply and often destabilises monetary policy.
The rapporteur is quite right in saying - and I too should like to say - that, having opened our borders, albeit for other reasons, to organised criminals, we must also open our borders to the bodies - i.e. the police and the courts - responsible for pursuing them. And, of course, we must do so on the basis of a common definition of what crime is and of what methods it uses, so that it cannot flee from one country to another, at least not for purely procedural reasons. The way forward, as Mr Marinho says - and I agree with him - is communitisation. Obviously, because that takes us the way of parliamentary and democratic control.
However, there are still a great many issues outstanding, even if we accept everything that has been said so far. There are many serious issues outstanding. What I mean is this: there are countries today in the European Union which tolerate or even take advantage of strange situations, offshore companies, strange banking regulations and other such things and they do not inspire me personally with any confidence that what we agree will be implemented.
Political unification, political control may be what we need to resolve these questions and, by extension, the reviews and harmonisation of the laws governing these issues. These are issues which require institutional changes which, unfortunately, not even Nice will make.
I welcome this debate. Illegal sales of narcotics and other criminal activities, such as arms smuggling, are generating billions of euros annually, most of it in cash which has to be laundered. Our task is to detect, trace, freeze, seize and confiscate the proceeds of organised crime. We are faced with criminals who will use every possible means to avoid detection. We are at war with these people. Human life is expendable in the business of illegal profits.
We need to coordinate fully our approach. Crime has no frontiers. The Proceeds of Crime Act, which my government introduced in Ireland, has been successfully utilised by our Criminal Assets Bureau to deprive those involved in criminal activities from enjoying the fruits of their crime. By the end of last year, the Bureau had obtained orders and property to the value of EUR 20 million under the Act and had made tax demands of more than EUR 40 million.
While cooperation is growing between the EU Member States and our law enforcement agencies, the scale of money laundering and fraud is so vast that we are still only tinkering with the problem. One thousand billion dollars is the estimated annual volume of capital recycled by money laundering operations involving financial arrangements. These funds could be used in our towns and for other social purposes. I welcome this debate and discussion.
I want to speak about the Karamanou report on Europol. Everybody who has spoken agrees that it is a very valuable initiative and we support what it says.
However, as many speakers have said, there is not enough democratic control and accountability. That is the main focus of the cross-party amendments which the Committee is putting forward. We want to see parliamentary involvement in the appointments of the director, and by a majority vote because, when we have enlargement to 28 Member States, it will be very difficult to find everybody agreeing on the identity of the director. It has to be by a majority vote - we propose two-thirds - and we also want parliamentary involvement in the dismissal of the director, if ever that becomes necessary, by a two-thirds vote as well.
We want parliamentary involvement in the management board. We could enormously improve democratic accountability and control. And we want the Court to be involved in disputes. These things are in the amendments and, judging by the debate in the committee, I am very hopeful that Parliament will vote for them.
However, I want to look for just a few moments at the future, and at what comes beyond this proposal. I see two signs, one good and one bad. The bad development in the future which many colleagues have spoken about - including my friend, Mr Andrews - is the remorseless growth in organised crime which we are seeing across Europe. The opening of frontiers for the single market was a thoroughly good idea but it has also helped the Mafia, and criminals from Eastern Europe to spread their tentacles across our Union.
When we get enlargement, which is the good aspect of the future that I see, we are going to find it more and more difficult to counter organised crime. The criminals can move freely across frontiers but our police forces cannot. Already today there are about 120 different police forces in the European Union, most of them, I may say, in my own Member State, because in the United Kingdom we have a police force in every single county and they only work up to their county borders. We have far too many police forces already and we are going to have even more once we have completed enlargement, our ability to deal with organised crime is going to be very much less than it should be. What we need is for Europol to be given operational capability across frontiers.
At public meetings, when I talk about the growth in organised crime, the response invariably from the public is, "Well, what are you doing about it? Get on with it. Take the necessary powers. Organise the police forces so we can deal with the growth in crime." The public is in favour and - as very often happens - is ahead of us and the Council of Ministers.
I should very much like to hear the Commissioner' s reaction to the idea that when we hopefully get the concept of enhanced cooperation accepted at the Nice Summit next month that we create a European FBI. We do not have to call it a European FBI, but that is the logical next step. It would have full public support and it is necessary for the future.
Mr President, I regret that mine will be a somewhat discordant voice in this House tonight, save for that of my colleague, Mrs Boumediene-Thiery. It is, of course, the case that this House has set itself a worthy and good objective. But good ends do not justify any means whatever.
It seems to me that this set of initiatives is going forward in a way which risks setting at naught the protection provided by Article 6 of the European Convention on Human Rights and Fundamental Freedoms. I do not see adequate account being taken of the right of defence, as Mrs Boumediene-Thiery said. I do not see adequate account of the rights of individuals to a fair trial, to fair presentation of charges before them. Without that, I fear we are creating a Frankenstein' s monster, though we, like Count Frankenstein, seek to do good. We must ensure that as we move towards mutual recognition of judgments we are establishing in Europe the highest common standard, not the lowest common denominator, when it comes to protecting persons brought into the justice system.
As a member of this House, I have had cases brought to my attention. One example is a person on a money laundering charge, held for 364 days in custody in Portugal without any charge being presented. When finally it was presented it was in many pages of Portuguese, with an insufficient English summary translation, even though the person concerned knew no Portuguese. I have come across cases in France of lorry drivers, held on suspicion of drug trafficking - a shocking crime if it has been committed, but these persons are held in unacceptable conditions with no effective right to a defence of their own choosing, with inadequate or no interpretation facilities, with no opportunity to prove their innocence by due process of law in a reasonable time.
While we live in a Europe in which such blots exist on our escutcheons we need to be extremely careful that the steps we are taking for good do not end up destroying civil liberty in some of its most fundamental aspects in Europe. Mr Andrews is right: those heavy penalties ought to fall upon those properly convicted, after fair trial, of offences of the kind we are considering. We must ensure that those who are the innocent victims - the collateral damage I suppose we should call it - of the war upon crime are not left languishing in jails, incommunicado from their families. There is too much of that in our contemporary Europe and before I give my support to a headlong rush to mutual recognition, I would like to see common recognition of fair standards.
Mr President, I should like, in good faith, to accept that both the initiative of the French Presidency and our rapporteurs' reports are calling for better ways of combating money laundering. However, this raises two important questions.
First, the upshot of the proposals under discussion is that they strengthen judicial and police cooperation with a view to creating a single European area of justice with communitised civil and criminal procedures. What I should like to know is if there is a country in Europe or area in the world, such as the USA, which already has a single area of justice and which has effectively combated the problem of money laundering, or are we endeavouring, ostensibly in order to combat a real problem, to communitise crucial institutions which are bound up with the national independence and grass-roots sovereignty of the Member States?
Secondly, will strengthening judicial and police cooperation allow us to combat the role of tax havens, of offshore centres and companies and, often, of the Member States themselves which, with their policies on transactions involving government securities, bonds and interest-bearing bills of exchange, help money launderers enormously? Perhaps more honesty is needed and economic and social measures of a different sort if we are to combat this huge problem which is bound up with the very machinery of the economic system in a fully liberalised and unaccountable market economy?
Mr President, all EU countries have agreed to combat money laundering, and this unity is, of course, to be applauded unreservedly. In reality, however, it is not all as simple as that. I think that this Parliament is complicating the problems instead of simplifying matters and making them more efficient, and this may be seen in the proposal to extend Europol' s powers. This Assembly should give priority to establishing genuine and effective instruments for combating money laundering and professionally organised crime. The reaction to this initiative, taken in Finland, is both unfortunate and instructive. It stands to reason that, through cooperation between the countries, crime and money laundering could be better combated.
Why, then, is the Commission' s new system thought to be needed? In my view, it is not clear in which areas efforts are to be concentrated, except for the fact that countries are to have a uniform method of protecting data imposed upon them. Or, to put it another way, the fight against money laundering ought not to be impeded by the Commission having to organise its efforts in accordance with the most indulgent and indifferent Member States. Parliament ought not to frustrate the Council of Ministers' initiatives and the initiatives from those countries which are most inclined to stop these crimes. Parliament should be encouraging the Council of Ministers and the Member States. The trend should be towards establishing uniform definitions of criminal acts, and the countries' police and judicial systems ought to cooperate.
Mr President, I have asked for these five minutes to speak today on the Roure report on behalf of my group, the Group of the European People' s Party.
Following Mr MacCormick' s splendid intervention, I should like to make an initial observation. Here we have three initiatives aimed at combating organised crime, a major blight on society. They contain a clear political desire to combine efforts, to go further and to develop this area of freedom, security and justice. To do this we have to take care that measures do not become dispersed, with the creation of an absolutely lopsided situation in which, as Mr MacCormick has so rightly said, one part of the process suffers. We must be especially careful with this since what is at stake is the distinguishing mark of European identity: the protection of fundamental rights and guarantees of a fair trial. As a result of the Tampere agreements, we need the guarantees of a fair trial to be developed in the area of the third pillar, and we need these guarantees to be developed when transnational situations arise, such as the ones he has described.
This picks up on the theme of Mr Lehne' s intervention. Mr Lehne was explaining the problem of a lawyer' s professional secrecy in the context of this fight against money laundering. Well, here we have another good example: in combating money laundering we may put at stake something that, far from being a lawyer' s privilege, is an essential element in this right to a fair trial, which in turn is an essential element in all our European development, culture and identity. I realise it is very difficult because here we have to construct something from a scattering of instruments. We have a directive to combat money laundering; we have a framework decision to combat it; we have an amendment to the Europol Convention. At some moment, we will have to compile all these texts because, Mr President, you and, doubtless, all of us here know that for this to be implemented by judges - who are the ones that have to implement it while guaranteeing the right to a fair trial - with this scattered system we are, of course, very poorly guided.
I shall now focus on another issue, which also concerns the quality of the legislation. This report includes a recital on the Geneva appeal, and the Group of the European People' s Party will vote against it, not because we are against the Geneva appeal, but simply because as Parliament we must ensure the quality of legislation. The Geneva appeal is not a recital; it is not a legal reference nor a quasi-legal reference to a European Council.
Finally, on the PPE' s initiative, two amendments to Article 8 have been included, because if we agree on the political will to combat organised crime, we cannot provide a chance for a Member State to refuse this cooperation - we are talking about legal cooperation, between judges - by invoking matters of national interest. Where does national interest come in when it is a case of one judge in the European Union asking for the cooperation of another judge in the European Union? What intermediate authority is going to interfere saying that there is national interest involved here? Let us be clear that it is one of two things: either we want to develop this area and not just leave a fine-sounding phrase in the Treaty, or - let us bow to the evidence - we do not want to carry what we have put in the Treaty through to its ultimate consequences and achieve this area of freedom, security and justice.
Lastly, Mr President, the Group of the European People' s Party supports the compromise amendment that we have reached with Mrs Roure on lawyers' activities. When lawyers act outside professional advice, outside what is fitting for a lawyer, let justice descend on them as it does on everyone else, because their professional secrecy is not a privilege for them, it is a right deriving from the legal structure and the guarantee of a fair trial. Hence we realise that the compromise amendment is certainly redundant, but for the sake of consensus in the House we shall vote in favour.
Mr President, I should like to conclude by asking the Commission, in the difficult task it has ahead of it, in which it is making an enormous effort, to take into account these initiatives that I am putting forward on behalf of the Group of the European People' s Party.
Mr President, Commissioner, the Marinho report deplores the fact that borders have been opened up for criminals but remain closed to the institutions whose duty it is to bring them to justice. What can one expect? You wanted a Europe solely geared to throwing open the doors to the free movement of goods and capital. Dirty money follows the same channels as any other type of money, even if many of the transactions made by companies of some standing are not as dirty as the capital transactions of the Cali cartel. What I am talking about are the proceeds of corruption and the profits reaped from exploiting children in less developed countries.
You are incapable of taking genuine measures to prevent money laundering because to do so would entail laying the blame at the door of banking and financial groups, since they are the ones who are able to launder this money by cloaking themselves in banking secrecy. All the big banks themselves set up subsidiaries in tax havens, and these tax havens only exist because there are banks who use them. They do this with encouragement from the Member States themselves, such as France and the Netherlands in the case of Saint-Martin, and Great Britain in the case of the Channel Islands and elsewhere.
We are the only ones here who want to see measures that truly prevent money laundering, which is to say the immediate abolition of banking secrecy, the trade secret, the business secret, access to the accounting ledgers of all banking and manufacturing companies and the right of all the employees of these companies, of all consumers, to bring to the public' s attention any transfer of funds that is against the interests of society at large.
Mr President, Commissioner, ladies and gentlemen, our objective is, and must be, to extend the economic union into a security union. This is a task emanating from the Treaty of Amsterdam and the Tampere Summit. However, it is also necessary if we are to strengthen the attractiveness of the European Union as a location for business; moreover it is something which the public wants and we must respect their wishes because the people who live in the European Union have a right to security.
Today we are discussing how we can take one step further towards this security union. We are discussing this in connection with measures to combat money laundering. If money is the driving force behind organised crime, then the measures which we are discussing today to combat money laundering throughout the world are part of our battle against this organised crime. If we can stamp out money laundering, then, in so doing, we will, in the end, also stamp out organised crime. Organised crime - as has been stated here several times, and as we know - generates huge profits from drug trafficking, trafficking in human beings, nuclear proliferation, car smuggling and from many other sectors including, even, the art trade. All of this illegally acquired money is, however, laundered and put into circulation in the legal economy. That is also the aim of organised crime and in this way organised crime and laundered money damage the legal economy of the European Union. The economy is being infiltrated on a huge scale. That is why these measures to combat money laundering are so very important.
We can only tackle the situation as a whole, however, if we have a combination of several instruments to combat money laundering. Today we have an opportunity to discuss four such reports and measures in parallel.
The first is to extend Europol' s remit. We know that Europol has competences in various fields, but now money laundering is to be added as an independent area of competence. This is a good thing. However, we must not forget to provide Europol with sufficient staff and funding so that it is actually able to assume the responsibilities which we are assigning it. I should also like to take this opportunity to call - as colleagues have done before me - for a serious anomaly finally to be removed and Europol to be subject to the same supervision as other institutions of the European Union.
The second measure, the second instrument, is harmonisation. It only makes sense for Europol to have the relevant powers if we also succeed in harmonising the substantive and formal provisions of criminal law, in terms of what constitutes a criminal offence, the severity of the penalty and the confiscation of the proceeds of crime.
The third point is a fundamental one, namely that it is also important to improve mutual assistance in legal matters. Mrs Palacio made clear reference to this point, saying how necessary it was to also involve the relevant occupational groups and to make it clear to the Member States that here European interests need to come before national interests.
My last point - and I think that this is also relevant - is the establishment of Eurojust or the provisional unit, because this is about improving coordination on investigations and prosecutions.
The European Union and we, the European Parliament, are seizing a new opportunity in the fight against organised crime, which preoccupies us to such an extent. The Union is thus laying a building block in the transition from an economic union to a security union.
Mr President, Commissioner, ladies and gentlemen, the development of the economy and the phenomenon of globalisation have been accompanied in recent years with an increase in international crime. According to the United Nations, the annual volume of money recycled through money-laundering operations is approaching USD 1 billion. In the European Union, we must continue to fight resolutely against money laundering, in the knowledge that, particularly after the creation of the single market and the liberalisation of the capital and financial services markets, there needs to be effective police and judicial cooperation between Member States which is as efficient as possible.
Today we are discussing three reports that acknowledge the fact that money laundering lies at the root of organised crime and must therefore be eradicated, wherever it may take place. To this end, the Marinho report proposes that a guarantee should be given that specific measures will be adopted to trace, freeze, seize and confiscate the proceeds from crime, requiring a joint mobilisation of police and judicial resources in order to ensure that criminals or the proceeds from crime can find no hiding place in the European Union. I agree with the general thrust of the report, but I harbour some doubts as to the rapporteur' s amendment claiming that this framework decision should also apply to less serious crimes. The aim of this framework decision is to combat the major crimes that are at the root of money laundering, not small crimes punishable by a lesser sentence, which, if considered within the scope of this framework decision, could negate its very purpose.
The Karamanou report seeks to extend Europol' s competences to cover the crime of money laundering by strengthening police cooperation and by providing Europol with more effective instruments. This is a Portuguese initiative that has already been commended by a number of previous speakers.
Finally, the Roure report seeks to remove a large number of judicial obstacles to mutual legal assistance and, at the same time, provides for the adoption of practical measures designed to strengthen this cooperation. I would like to see the report' s guideline with regard to the professional confidentiality of lawyers maintained, a guideline that has already received a favourable vote in this Parliament - when the Lehne report on money laundering was adopted. We also acknowledge here that professional confidentiality is an essential factor in the administration of justice, since any breach of this law could entail a violation of our citizens' civil liberties.
Mr President, I must begin by informing the House that I am a lawyer by profession, although my membership of the Portuguese Bar Association has been suspended at my request. I shall therefore only speak from this specific view point, because I feel that the amendment to Article 3 in the Roure report that we are discussing entails, in the very way in which the compromise is worded, an unacceptable attack on the professional confidentiality of lawyers. Professional confidentiality is the basic premise, the correlative and the consequence of a relationship of trust that is established between lawyers and their clients. This applies regardless of whether or not there is a legal obligation, because confidentiality stems from the simple fact that the client is seeking advice from the lawyer or is simply treating them as a confidant. Article 47 of the Charter of Fundamental Rights, which has recently been adopted, stipulates that everyone has the right to be advised, defended and represented in the law and Article 48 states that respect for the right of the defence of anyone who has been charged shall be guaranteed.
Seen in this light, professional confidentiality is a lawyer' s inalienable duty. Where would we end up if, in this context, lawyers were not bound to maintain this confidentiality or if they were forced to become an informer rather than a legal counsel? Lawyers should not have to bear the responsibility for the inefficiency or the weakness of the authorities charged with investigating crimes of money laundering or any other type of crime. With regard to a compromise situation on this issue, there are two options: either the article in question refers to people who concentrate on certain activities and does not need to mention lawyers or any other professional category, or it refers to lawyers, creating a situation which in itself threatens professional confidentiality, however much the article specifies or defines the activities to which it refers. There is no reason to assume that, if a lawyer is acting as a financial adviser, he or she is not exercising his or her profession.
To conclude, Mr President, I shall limit myself to saying that the position of my country' s Bar Association on this issue is quite clear: professional confidentiality is the cornerstone and the fundamental duty of the lawyer. Any lawyer accused of carrying out or participating in criminal practices can be prosecuted, like any other citizen, but no lawyer can be forced to state or provide information on facts they have learned in the exercise of their professional activity. Lawyers are forbidden to do anything that is not strictly legal. The Bar Association has final and binding authority on issues of professional confidentiality and it falls to that body to decide whether or not to authorise - in exceptional cases - the disclosure of information at the request of the courts.
For all of these reasons, Mr President, I shall vote against the amendment to Article 3, even as a compromise wording for the legislative proposal.
Mr President, ladies and gentlemen, as various speakers have emphasised, we are today looking at three legal instruments dealing with an activity that lies at the very heart of organised crime - money laundering. At the same time, this is the most vulnerable area in such organised crime because money-laundering activity is the point at which it is attempted to filter the proceeds of illegal activities into the lawful economic system. This is where Member States, through police and judicial cooperation, can act most effectively to combat organised crime. This was the political will expressed by the Heads of State and Government at the Tampere European Council, in October 1999, when they called for specific action to fight money laundering. This was also the subject of the joint Justice and Internal Affairs/Ecofin Council meeting held on 17 October.
The Commission welcomes the fact that this meeting took place and supports the French initiative to adopt a Council Framework Decision on money laundering, on the identification, tracing, freezing, seizing and confiscation of the instrumentalities and the proceeds from crime. We are convinced that this framework decision will constitute a significant advance in enabling common sanctions to be established for all the countries in the European Union. This means that, with this framework decision, we will have two legal instruments establishing, not just common incriminations, but also common sanctions for two types of offences. I am referring here to the Framework Decision on the protection of the euro and now the Framework Decision on money laundering as well.
I therefore wish to congratulate Mr Marinho on his excellent report and to say that I share his concerns that we are moving closer and closer towards a definition of money-laundering offences that must lead to the adoption of common sanctions at European level. It is my view that, specifically where Mr Marinho suggests that common offences should be defined for those cases that are punished less severely or for other illegal acts provided for in Article 6 of the European Council Convention on money laundering, we ought not to consider this approach straightaway, but base our concern on an assessment of the specific results that are obtained following the implementation of the joint action that was agreed on in December 1998 and which has not yet shown all that it can do. Similarly, I would ask the House to reconsider its position, if possible, with regard to the amendments that have been proposed for the dates that have been stipulated for the adoption of national legislation on the transposal of this framework decision. I repeat, I should like to ask Parliament to revise the date of 31 December 2002, so that the Commission can present an assessment report on the transposal of the framework decision into national law. I make this request because the new dates proposed by the rapporteur would mean that 31 December 2002 would be the deadline for the Member States to transpose this framework decision into their own national legislation.
Lastly, with regard to the issue of reasons for refusing criminal judicial cooperation that are laid down in Article 18 of the 1990 Convention, we agree that they should be revised in order to limit even further the conditions in which Member States can refuse to provide judicial cooperation, as referred to in the report by Mrs Roure, but I shall go into this issue in a few minutes' time. Similarly, I wish to thank Mrs Roure for her report on the French Presidency' s initiative for a Convention on improving mutual legal assistance in criminal matters, specifically in the fight against organised crime. I also wish to remind you that this Convention must be linked, by means of close coordination, with the draft Directive that is currently under discussion in the Economy and Finance Council, revising the Directive of 10 June 1991 on money laundering. The Convention must also be linked with the discussion already started by the Justice and Home Affairs Council, with a view to removing the right not to breach tax and banking confidentiality in criminal cases to prevent judicial cooperation in the fight against money laundering.
For the Commission' s part, and we await Parliament' s opinion on this, we feel that the decisions not to allow tax and banking confidentiality to be invoked if this impedes the prosecution of money-laundering crimes are essential instruments to guaranteeing the success of this legislation at European level. With regard to Mrs Roure' s proposal, I would ask her to consider this point: I think it would be more effective to say that any refusal to cooperate in judicial matters by the Member State which has been asked to do so must be communicated to the petitioning State immediately, rather than imposing a deadline of two months. As I understand it, 'immediately' makes the requirement more pressing than setting a deadline of two months for a refusal to cooperate.
By the same token, I wish to say that I am aware of the sensitiveness of the issue raised by various Members about the conditions in which the confidentiality of the legal professions may constitute a justified refusal to cooperate in the fight against money laundering. As you know, this issue does not fall within the competence of the Justice and Home Affairs Council but within that of the Economy and Finance Council. I must add that I am still waiting for the European Parliament' s opinion on this matter.
What I would like to stress here today, from my own point of view, is that this opinion must not only enshrine clear, unambiguous legislation on guarantees to protect defendants and on the conditions in which the confidentiality of the legal professions - and of lawyers in particular- may be legitimately exercised. Above all, what needs to be stressed is the fact that the same definition should apply to all judicial instruments. In other words, the definition that has just been adopted by this Parliament in its opinion on the Directive on money laundering should encompass the same judicial solution that has just been adopted here with regard to the Convention on Mutual Assistance in Criminal Matters. I say this because having different formulas in the two instruments would only lead to greater confusion in their interpretation and difficulties in their practical application.
Lastly, the Commission is also pleased to note the support Parliament has given to extending Europol' s competences to cover all forms of money laundering. The Karamanou report, on which I should also like to congratulate the rapporteur, proposes various amendments with regard to improving the democratic and judicial control of Europol. You all know how important I consider the issue of such control to be. To be frank, however, I do not think that this initiative is the appropriate occasion to be adopting decisions in this field. In fact, the Commission, in the course of the work laid down in the assessment panel for the creation of an area of freedom, security and justice, known as the 'scoreboard' , is currently studying the best way to adopt a judicial instrument that will facilitate the communitisation of Europol and not just the adoption of piecemeal measures under the Europol Convention. The best way of strengthening Parliamentary control of Europol is to fully integrate the Europol Convention into the European Union' s' judicial framework. In the same way, I doubt that it is good policy to resort to the mechanism referred to in Article 34(2)(d) of the Treaty for the entry into force of this amendment on the Europol Convention. We feel that extending Europol' s competences should be carried out at the same time in all Member States and not in a staggered way, which could lead to greater confusion.
Mr President, the Commission welcomes the fact that Parliament feels able to support these three initiatives, which, in fact, all have an important role in strengthening an action plan for combating money laundering. We also hope that the Member States will match these initiatives by adopting them rapidly in the Council, but, above all, by ratifying the conventions in question with all speed so that they can enter into force in their respective national legal systems.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Provisional Judicial Cooperation Unit
The next item is the report (A5-0317/2000) by Mrs Gebhardt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on an initiative of the Portuguese Republic, the French Republic, the Kingdom of Sweden and the Kingdom of Belgium with a view to adopting a Council Decision setting up a Provisional Judicial Cooperation Unit [10356/2000 - C5-0395/2000 - 2000/0816(CNS)]
Mr President, Commissioner, ladies and gentlemen, part of the price of freedom is that the democratic state under the rule of law frequently chases wrongdoers from quite some distance when it wishes to prosecute them. This is especially true of serious, very serious and cross-border crimes. Organised crime is particularly difficult to bring under control because the odds are stacked unevenly. The perpetrators are ruthless and know nothing of borders, restrictions or rules. Their pursuers are, for good reason, bound by the procedures of the rule of law. I may paint a gloomy picture, but we do have reason for hope. The European Union is making progress in the fight against serious crime. It has a good chance of catching up with many wrongdoers and meting out to them the punishments which they deserve. The public can demand this; above all it expects it in an increasingly homogeneous area of law and freedom, which also offers them protection and security for their material property.
A step in the right direction, for which the European Parliament has been striving for a long time now, is the creation of a provisional unit for judicial cooperation. In my opinion, the adjective 'provisional' should disappear as soon as possible and make way for Eurojust as an effective European prosecution body. The German Justice Minister initiated this; it was at her suggestion that the Tampere Summit decided to establish Eurojust over a year ago. Since then, Portugal, France, Sweden and Belgium have driven the project forward with their initiative to establish a provisional unit for judicial cooperation. The Tampere mandate is to reinforce, through Eurojust, the Member States' cooperation in the fight against organised crime. Prosecutors, magistrates and police officers seconded from the Member States should work in a cross-border capacity to coordinate the national public prosecution services and assist criminal investigations in cases of organised crime. The unit is expected to cooperate closely with Europol and the European Judicial Network.
As rapporteur, I actually only had one additional request. Cooperation should not be limited only to organised crime. In the interests of the public it must cover the entire spectrum of serious and cross-border crime. That is why I have proposed to extend the legal base by adding Article 29 of the Treaty on European Union. The committee responsible has gone along with me on this and I am pleased to say that the signals coming from the Council are also positive.
We should be in agreement in one further respect too. The provisional unit, which we are now debating, can only be the first step on a road which leads via Eurojust to a genuine European public prosecution service. This is not only necessary from an organisational point of view so as to ensure that we are able to tackle serious crime together. It is also necessary to uphold the rule of law. Overall the task is so great and so important that it cannot be overseen by the Council alone. In addition to the Council' s decision in Tampere, we need the expertise and experience of the Commission and the political will of the European Parliament. If the Council, the Commission and Parliament act in unison, the end result will be considerable added value in terms of law and security for the people of Europe.
I believe that the Tampere decision and the initiative of the four Member States constitute a good starting point. Let us continue to work together on this basis.
Mr President, on behalf of the Group of the European People' s Party, I should like to warmly congratulate Mrs Gebhardt on the way in which she has drawn up this report and also to reiterate something she has said: we hope the word 'provisional' can soon be dropped from the name of this Eurojust unit.
Mr President, if I may link this debate to the previous one, we obviously have here another example of how this area of freedom, security and justice has grown lopsided. Area of freedom, but the freedoms, the guarantees for citizens are practically unheard of. The area of security is much more developed, with the growth of Europol over the years, to which we have today added the fight against organised crime; but this is the repressive function of the State. We have yet to develop the justice aspect - and this is now urgent - for it is the only way of counterbalancing this repressive function of the State with the function of administering justice or, as Mrs Gebhardt has so rightly said, of giving European citizens fundamental judicial security.
The Gebhardt report places special emphasis on these three points. It sets out greater guarantees, that is, it goes towards creating this area of freedoms, as shown by Amendment No 3 or Amendment No 5, which ensure that the personal details of citizens, of the accused, of defendants are protected with the greatest care; and Amendment No 10, which ensures that only where the legislation of a Member State so permits may a police officer form part of this initial unit. This is the sense of the guarantees: to push forward this aspect of freedoms.
But Mrs Gebhardt' s amendments also go towards improving effectiveness: being more effective, more reasonably effective. One example is her Amendment No 9, which moves that, in future, this initiative should be taken into account in the final decisions made on the Eurojust unit.
Lastly, I believe there is an intention that we should be more consistent with this call to create an area of freedom, security and justice. This idea comes across quite clearly in the Gebhardt report. Thus, there are changes that will seem to many to be simply a matter of appearance, but in which the words betray what lies behind them: instead of contributing within the framework of respect there is an insistence on close collaboration; instead of coordination, there is talk of joint action: the report goes that one step further.
Mr President, we come back again to the previous debate. If we are to develop this area we have to establish or strengthen that mutual trust between the States which allowed us to lay down common rules in the internal market. This mutual trust now has to take a further leap, and I realise it is a qualitative leap from the viewpoint of national cultures. This mutual trust has to reach this area of justice and go on from there to mutual recognition. There cannot be mutual recognition if there is no mutual trust between States on which to found it. In the previous debate a moment ago, Commissioner Vitorino highlighted it very well by calling it by its name: reasons of State. Countries must not exclude cooperation within the European Union by invoking reasons of State; they will have to treat each other equally. Moreover, this is the purpose of extrapolating the principles that have served to construct the internal market: no discrimination on grounds of nationality. If, according to the state of which we are nationals we give certain information to a national judge, then clearly if we want to be consistent with the idea of developing this area of freedom, security and justice we must also give it to a judge in the European Union when we are asked for it, because this is the only way we are going to mould this mutual trust between the States in a manner that reaches the citizens.
Mr President, in conclusion, I believe this is one step, a timid step, which we hope will soon be consolidated in the Eurojust network; we hope it will soon no longer be provisional but will become a permanent network.
Ladies and gentlemen, although the need for a future European public prosecution service would not seem to pose a problem in the long run, that of harmonising our policies on the protection of citizens' rights and establishing a criminal procedure par excellence would seem to be more than essential. Indeed, how can one possibly set up a European public prosecution service when there is not even a European civil code or, what is more, a European criminal code?
Even if this circumstance presents no direct obstacle to the initiative on the creation of Eurojust, there is in fact one institution over which the European Parliament exercises no control and over which judicial control by the Court of Justice of the European Communities, pursuant to Article 35 of the Treaty, is not applied. How could one possibly consider setting up Eurojust when Europol is already operating as a free agent?
Two things must be borne in mind: we cannot contemplate any tangible improvement in judicial cooperation between the Member States without this clearly being conditional on the protection of the rights of the defence in legal proceedings involving more than one State. This is the aim of our amendments. It follows that citizens' rights must be reinforced by adopting an effective instrument and recognising the jurisdiction of the Court of Justice, not least with regard to its right of interpretation and its power to decide on a case or not.
Moreover, the flaws in the new efforts to combat organised crime can be attributed to the division of competences between Europol and Eurojust, and these have not been clearly addressed in any case or at any point. Well, as you know, the issue of competence and the limits on this competence are central to this Community harmonisation aimed at improving the justice system.
The clear allocation of fields of intervention to either judicial cooperation or police cooperation is not only needed to prevent any conflict of responsibilities, but is also fundamental in terms of guaranteeing observance of the democratic rules that form the bedrock of the rule of law. The Member States of the European Community subscribe to these on the basis of their existing legislative, executive and legal systems, in accordance with the principle of fundamental rights and common values. Eurojust must therefore slot into the relationship between judicial cooperation and police cooperation. The European Parliament is the supranational Community body that can determine this relationship, and I therefore propose that you support its validity by showing support for our rapporteur.
Mr President, I would like to join my other colleagues in congratulating the rapporteur on her work even though I may not give full agreement or support to what has been proposed.
We in the European Union have been moving more and more towards closer cooperation and coordination, as Mrs Palacio has already stated, in areas such as the single market and environment. However, there have been difficulties in the whole area of police and judicial affairs, in particular because of fear or lack of trust with regard to the efficiency or the ability of individual police forces or individual judicial networks to deal with the volume of crime which is now being highlighted at a cross-border level. Therefore, one of the proposals coming forward from the Tampere Summit was the establishment of Eurojust.
While I have no difficulty whatsoever in allowing our judges and legal experts in Member States to exchange information, to cooperate, to meet and to understand each other' s practices, I have difficulty with the final conclusion of this whole debate which will be the appointment of a European public prosecutor.
Even though we are assured that a European public prosecutor' s remit will be limited, that does not mean that would be the end of the story, because we have differing legal systems within the European Union. For instance, in Ireland and the UK our criminal code is based on the common law system whereas it is the old Roman law or civil law code in most other European countries. There are huge differences there which are exemplified on a daily basis in Europol and Interpol where there is a lack of certainty and difficulties between the Member State police forces with regard to what can be done and what can be achieved.
There are also worries within Member States as I know from an Irish point of view: I have dealt with sixteen cases of people who have been detained in Spain. We could not get any action from Europol or from Interpol operators in that country and there was a lack of understanding of the necessity for somebody to be brought to trial as quickly as possible. Therefore, whilst I support more cooperation and coordination, I think making this a legislative system would be wrong and we would oppose it.
Mr President, over this part-session we are going to be called upon to express our opinions on a number of proposals regarding the creation of an area of security and justice. I omit the word 'freedom' in consideration of the attitude of the Council and the Member States - I repeat, of the Council and the Member States - in strengthening Europe' s repressive framework, aided and abetted by Parliament which, lacking the due dignity of an institution elected by the citizens, is willing to endorse these proposals.
In this regard, the Members of the Bonino List do not wish to support the Council' s strategy which continues to be hidden behind proposals which appear to be minimalist but which lay the foundations for a genuine European legal, criminal and procedural system, but a system which is also a police system, a system of European repression: a system built on Eurojust and the European public prosecutor, the European legal network, Europol and the task force of the heads of police, the corpus juris, the European Anti-Fraud Office, the conventions of mutual legal assistance, Enfopol etc., in this infinite bureaucratic web which is in itself antidemocratic. Like Mrs Palacio, we hope that the provisional unit for judicial cooperation will soon cease to be provisional, but we Radical Members are not prepared to repeat our experience with Europol, when the establishment of the drugs unit led to the creation of a continually changing and expanding superbody which was out of the democratic control of national and European parliaments.
Ladies and gentlemen, are you sure that the European citizens, the national parliaments and you yourselves wish to pursue a functionalist strategy in the areas of justice and security, one of the pillars of democracy? Are you not afraid that, when all is said and done, Europe will trample upon the freedoms and rights of the citizens rather than guaranteeing and increasing them?
We have tabled a single amendment to this report, calling upon the Council to define more clearly the European area of justice which it intends to develop and, in particular, the level of harmonisation of the rules of criminal and procedural law which it intends to achieve, the institutions and bodies which it intends to create and their powers and responsibilities and the type of cooperation to be established between them, the democratic control to be provided for and, finally, the rights and freedoms which will be guaranteed to citizens.
Only when the institutional model and the rules governing the European area of justice are clearly defined will it be possible for citizens and Parliament to express their opinions on the individual measures proposed by the Council. Unless a course is set towards a specific objective which is clear for all, in our opinion, the Union is destined to go adrift both institutionally and democratically.
In view of these considerations, we Members of the Emma Bonino List, in the name of European liberal and democratic federalist values, will vote against this proposal and the related report. We will also be voting against a number of other proposals and reports over the course of this part-session.
Mr President, I shall side with the small number of dissidents in warning against the ideas, plans and projects in this stream of reports on legal policy which are up for debate today, including Mrs Gebhardt' s report. The explanatory statement is very precise in describing what is happening at the moment, namely that judicial cooperation is being institutionalised or, to put it more accurately, that there is a trend towards supranationalism in this area. It is, as the report says very precisely, "a forerunner of a future European public prosecution service designed to strengthen the European Union' s judicial dimension in relation to criminal law" , and reference is made to the drafting of EU criminal law with attendant institutions, police service, prosecution service, administration of justice, etc. which, for example, were adopted in connection with Mr Wiebenga' s report in 1999.
In two areas, however, crucial mistakes are being made, first of all when it comes to the very process of making criminal law into a supranational affair. Systems of criminal law are, of course, among the clearest cultural expressions of a society. What we have here is a conflict of legal cultures, for there is not just one European criminal law and not just one European ideology relating to crime policy. There are fifteen of them. By incorporating - or institutionalising - these projects into the European Union' s various bureaucracies, an élite and non-transparent system arises which is, on many points, in conflict with elementary ideals relating to democracy and legal rights. The second point is also interesting, of course. A number of very crucial initiatives are undoubtedly being taken towards establishing a United States of Europe. Interestingly enough, the heading reads: "The establishment of Eurojust as a means of upholding the rule of law." What rule of law is being talked about here? Has the EU become a State? Yes, it is on the way to becoming one, for the ambition, as expressed so clearly in the last paragraph of the first part of the explanatory statement, is precisely that the European Union must establish "independent legislative, executive and judiciary" bodies "with counterbalancing powers" , that is to say the hallmarks of a State. For both these reasons, my own group cannot be expected to cooperate.
Mr President, the world' s largest common legal area is on the way to becoming a reality. It must be founded upon common values and have broad political support.
The proposal to set up an initial provisional Eurojust unit is largely to be welcomed. In this way, the Council has taken a first step towards institutionalising the process of judicial cooperation, something which the Group of the European People' s Party and European Democrats has been demanding for a long time. It is essential, if the rule of law is to be upheld, for judicial cooperation in criminal matters to be developed in line with the competences of Europol. By strengthening the fight against serious organised crime, Eurojust is therefore a logical step in the efforts to provide citizens with a high level of safety within an area of freedom, security and justice.
The provisional unit' s main tasks ought to be that of ensuring better coordination between the national prosecution authorities and that of supporting criminal investigations in cases involving organised crime. In view of the proposed unit' s remit, there must be close and clearly regulated cooperation with Europol in order to avoid duplication of effort and conflicts over the respective responsibilities of those involved. Setting up the provisional unit is only a first step. The rapporteur appreciates that setting up the second stage Eurojust ought to be that much easier in the light of the experience gained, which is a view I share.
Moving subsequently towards setting up a European public prosecution authority is another question to discuss. I see the role of a future European public prosecutor as being precisely and solely that of combating fraud affecting the EU' s financial interests. In view of the subsidiarity principle, I am therefore opposed to a common catalogue of criminal law and to the EU as a common judicial body in all criminal law - if anyone should happen to see any such development as being of topical relevance right now.
What Parliament has to adopt a position on today is vigorous judicial cooperation for the purpose of combating serious organised crime. This is a positive development, and it is therefore gratifying that there should be so much support for it in Parliament. I am particularly pleased about the initiative to strengthen the protection of personal data. I would congratulate Mrs Gebhardt on a good piece of work.
I want to conclude by pointing out something I think we ought not to forget. Without a certain degree of cooperation, it is simply not possible for us to uphold a law-governed society in an EU with freedom of movement. If we wish to see crime combated more efficiently, then we must also strengthen the protection of human rights, something which must be founded upon our common legal principles.
Mr President, Commissioner, ladies and gentlemen, Mrs Gebhardt deserves our congratulations on the excellent report she has presented, dealing with one of the decisions taken at the Tampere Council. Her criticism that, considering the development of police cooperation, the issue of judicial cooperation should have been tackled earlier on is fair, particularly bearing in mind the enormous scale that organised and cross-border crime have reached and that this requires rapid, joint, concerted action. The creation of Eurojust is part of the European action for fighting organised crime which seeks to strengthen and guarantee the balanced development of police and judicial cooperation in the European Union.
The proposal that we have before us today, that a provisional unit for judicial cooperation should be established, must therefore be considered to be the first stage in the process of creating Eurojust. Its actions will have to improve positive and close cooperation between the competent national authorities for investigating and instituting legal proceedings when two or more Member States are involved and when the case requires joint action. The national legislation of each Member State will be respected throughout. The experience gained in running this provisional unit will serve as a basis for the drafting of the decision that will lead to the creation of Eurojust.
With regard to the increase in Europol' s powers that we all wish to see, Parliament has drawn attention to the need to ensure that democratic control is exercised. Eurojust must work, on this point too, with greater jurisdictional control. Commissioner Vitorino ended the previous debate by drawing attention to the initiative that is now underway for a measure seeking to communitise EUROPOL: we look forward most keenly to the presentation of this proposal so that we can state our opinion.
Mr President, I would very quickly like to begin by thanking Mrs Gebhardt for her excellent report and by saying that the Commission endorses almost all of the points that have fuelled her reflections.
I will take the opportunity - since several Members have raised very delicate issues - to tell you quite frankly that, as Mr Coelho has just said, we primarily view this initiative as an opening initiative that demonstrates the political will of the Council to make up the ground lost in the field of judicial cooperation in comparison to police cooperation. I say to you quite candidly that I fail to understand how this initiative for judicial cooperation at the level of Eurojust can be seen as an attack on, or a threat to, the guaranteeing and protection of fundamental rights. It has to be said that either we subscribe to the democratic model with which we are familiar, one based on the division of powers, and one which recognises that the courts have supreme authority when it comes to guaranteeing individual rights, and we acknowledge that European judicial cooperation in criminal matters consists precisely of reinforcing coordination between European courts in their capacity of protectors of fundamental rights - and this is the model to which I personally subscribe - or we can choose not to subscribe to this model and, in that case, I fail to understand how one can see this initiative for developing a common judicial area as posing any threat to guarantees on fundamental rights.
Let us be quite clear about this. We are not in the process of harmonising European criminal law with a sledgehammer. What the Tampere Summit required us to do was to adopt, with a view to combating cross-border crime, transnational rules in areas where it is recognised that the transnationality, or if you like the supranationality, of legal instruments constitutes added value in terms of combating illegal and criminal acts that are supranational by nature. Criminals must be left in no doubt as to this supranationality.
That is why when we were asked at Tampere for common rules in the field of indictment and penalties for crimes against the environment, drug trafficking, trafficking in human beings, child pornography, terrorism or Internet crime, it was because it was recognised that these were types of supranational criminal activities which had to be dealt with using supranational instruments.
However, since with Eurojust we are talking about the coordination of national public prosecutors and judges in order to combat all forms of serious crime - and on this point I agree with the approach taken by the rapporteur - this concept is being enlarged: we are no longer talking solely about cooperation on purely transnational crimes, but also about cooperating to counteract criminal activities. Such would be the case, for example, with a criminal who commits a crime in one Member State and then seeks refuge in another Member State, as their crime has been a serious one. We are therefore entering the realms of the fight against legal insecurity in global terms, but are doing so with respect not only for substantive laws, but also for national procedural laws. That implies the actions taken by every judge being in line with their national legal systems and jurisdiction for acting against and combating this type of crime falling within the national legal framework of each Member State.
It is for this reason that I fail to see in this the advent of a 'Big Brother' -style European judicial system. I do not even see in it - unfortunately, I might add - the advent of a European public prosecutor, because as you know, the Commission has proposed creating the office of European public prosecutor, but not in this context or to deal with these matters. The Commission' s proposal was highly targeted and was submitted to the appropriate body: the Intergovernmental Conference. What was it that the Commission proposed? The creation of the office of European public prosecutor in order to guarantee protection of the European Community' s financial interests. In this area we can indeed talk of a European public prosecutor.
But as concerns Eurojust, this is a network for coordinating the actions of national judges and public prosecutors with the objective of enhancing capabilities for combating types of serious crime at European level. And this is why I also see in this an important tool for ensuring judicial control of Europol. It was, in fact, made quite clear at Tampere that Eurojust would be Europol' s judicial counterpart. That means that investigations and criminal proceedings that can count on the involvement of Europol must be flanked and followed up by Eurojust, acting as a network of judges and public prosecutors at European level. It is for this reason that the mutual relationships between Eurojust, Europol and OLAF, in its role as a specialist body for combating fraud, and the existing European judicial network must be clearly defined.
The Commission welcomes your report, Mrs Gebhardt. I hope that Parliament will adopt it. We will have the opportunity to make our commitment to this provisional unit from 1 January 2001, but the Commission wants to sustain the debate on the form that the definitive Eurojust unit will take. That is why we will be presenting to the Council and European Parliament a proposal for a Communication on the definitive judicial cooperation unit, in order to have as swiftly as possible an outline, a foretaste, of what the definitive version of the Eurojust network will look like.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
FAIR Programme
The next item on the agenda is the report (A5-0310/2000) by Mrs Langenhagen, on behalf of the Committee on Budgetary Control, on the Special Report No 9/99 concerning research activities in the field of agriculture and fisheries (FAIR Programme - Fisheries, Agriculture and Agro-Industrial Research), together with the Commission' s replies [C5-0227/2000 - 2000/2133(COS)]
Mr President, Commissioner, in two days' time in this House we will be addressing another weighty matter, the Annual Report of the Court of Auditors on the 1999 budget year, the first budget which covers, at least in part, the term of office of the new Commission. While, with this annual report, the new Commission will quite clearly be held accountable and will need to be reminded of its duty, the FAIR Programme is, as it were, unfinished business from a bygone era. The FAIR Programme - Fisheries, Agriculture and Agro-Industrial Research - was part of the fourth Framework Programme which ran from 1994 to 1998. In that time, a total of EUR 660 million of Community funds was spent on the FAIR Programme, admittedly a small amount when compared with the overall budget of the fourth Framework Programme of over EUR 11.8 billion, but an amount which is, nonetheless, worthy of investigation.
I mentioned that the FAIR Programme investigated in the Court of Auditors' special report was unfinished business from the past. One could argue that there was no need at all for Parliament to deal with these outdated issues any more, because - so people say - the new Commission is of course doing everything better in any case. However, I cannot accept such an argument. After all, as representatives of the people of Europe, we have a supervisory role which we must exercise so as to remain credible. Part of this is, of course, also ex post evaluation, even if, in this case, it has definitely come rather late.
When I was drawing up my report, I held numerous conversations with both the Court of Auditors and the Commission, and I also brought all the parties together around one table. At this - what I would call - mini 'trialogue' there was an open and fair discussion. My questions were answered satisfactorily. All sides gave their honest opinions - in my view - without falling back on inflexible opposing positions. I observed a constructive atmosphere with the transparency and flexibility which is so often called for, and in no sense was it reminiscent of two armoured tortoises facing each other without saying a word. I believe that it is certainly possible to speak of a new culture of cooperation which was put into practice here for the first time. I would expressly thank the Court of Auditors and the Commission for this. The attitude of those being inspected towards their inspectors has taken a turn for the better. Inspections are, of course, not carried out for their own sake either, but to achieve an improvement. I would say that, at the end of the day, we are, of course, all acting in unison, the inspectors and those being inspected, and why? So as to ensure that European money is better deployed in the future.
Overall then, this is a balanced and fairly argued report. Nevertheless, there are some points which are mentioned which I must criticise. However, at the same time, I would express the hope that the Commission will respect its commitments and that it has made the appropriate improvements in the fifth Framework Programme.
What are my main criticisms? Firstly, the length of the overall inspection procedure. As it stands at the moment it is unacceptable. I say this quite clearly and you are aware of this. It is simply impossible that two full years should go by between the investigation beginning and the report being submitted to Parliament. Surely some relevance to the present situation has to be retained. This has nothing to do with carrying out the controls themselves, they take time, but it is to do with the contradictory procedure and possibly also with publication. There is therefore a need for action to be taken. A procedure urgently needs to be identified which will allow the special report to be published within a reasonable period of time. My question to the Commission in this regard highlighted some possibilities, but unfortunately no usable result has yet emerged.
Given the importance of the research programme for agriculture and fisheries, it is regrettable that some problems were identified in connection with the organisation of the programme. For example, the descriptions of the selection criteria remain unclear and their application inconsistent, with the result that it was sometimes impossible to understand why projects had been selected for funding. In addition, there were mistakes in the certified expenditure and insufficient sanctions, as well as links between experts and some of the organisations involved in the research proposals which, in my view, need to be queried. Above all, however, it must be pointed out that the cooperation between the Directorates-General involved - Fisheries, Agriculture and Research - was unsatisfactory and needs to be more efficiently structured in the future. I nonetheless assume, not least with a view to my hobbyhorse of fisheries, that we will put pressure on all three of them together so that we can guarantee positive developments in the future.
Mr President, the Fisheries Committee report was rather brief, in any case. The problems that arose in spending were not of too much concern to the Fisheries Committee; other areas were of greater concern. The Court of Auditors produced a constructive and reasonable report, but when we had the discussion in committee and teased out the problems and heard the explanations we were a bit more satisfied that the problems that arose were not foreseeable and were correctable. I remember that there was a very large number of projects involved. The amount of money is not insignificant - EUR 600 million - but, nevertheless, there were around 600 projects involved which spread the money quite thin and made it quite difficult for the limited staff and resources that the Commission had at the time to monitor carefully exactly what was going on.
Like so many other sections of the budget, something like 80% of the entire spending involved public bodies of one sort or another within the Member States. This money was not just being thrown out to industry, although some of it was. A lot of this spending was supervised by Member States.
We welcome the fact that there is a change in the policy under the new programme, moving from giving the money into the care of the policy-making Directorate-General to giving it to people who are engaged in research. We can expect a more constructive approach to research when it is done by people interested in research rather than by people who administer the policies, as in the case of agriculture.
Generally speaking, we thank the rapporteur for drawing attention to the problems involved and look forward to the re-organised programme being more effective and more satisfactory.
Mr President, I welcome this report by Mrs Langenhagen, the contents of which I am very happy to endorse.
The Court of Auditors' report on the FAIR Programme, from which the rapporteur' s report arises, was only published in March this year even though the sector letters regarding the audit were first sent to the Commission in December 1998 and February 1999. As the rapporteur suggested, this is simply unacceptable. It is too long a delay and undermines the relevance of Parliament' s work in considering such reports. This delay results from the contradictory procedure between the Court and the Commission which precedes the publication of every Court of Auditors' report, whereby the Commission has the right to have its reply published at the same time as the report. As a result of the delay in this case the rapporteur quite rightly questions the continuation of the contradictory procedure in its current form. This is something I will certainly be exploring in the report I will be bringing to Parliament in December. It is sufficient to suggest that we need to look at the whole procedure again, not just in terms of the Court' s annual report which will be published tomorrow, but also in terms of special reports such as this one.
The Court of Auditors' report found a number of significant problems with the management of the FAIR Programme during 1994 to 1998, including a lack of quantified objectives for the programme, making it difficult to fully measure the results, insufficient transparency in selection and evaluation procedures and the management of measures under the programme by three DGs. This meant that the management of the programme lacked clarity and homogeneity. We hope that as a result of the reform of the Commission currently taking place we will see a huge correction of this in future. That we do not have clear targets, that we cannot measure output, is really unacceptable and would not happen in any other institution. This is very old hat. We know the change is coming, but we want to see it very quickly.
One problem which remains is the EUR 3.4 million still to be recovered, 92% of which is accounted for by three files which have been under examination by the Commission' s legal services since July 1996 and August 1997 and whose due dates have expired. It is vital that the Commission follows that and gets its money back. We will be following this report' s recommendations in future so we encourage the Commission to put things right as soon as possible, otherwise you will see reference to this and other special reports within discharge procedure reports.
Mr President, I should very much like to congratulate Mrs Langenhagen on her report. I think that, in every way, Mrs Langenhagen has provided a clear description of the very major problems there have been in putting the FAIR Programmes into effect and, at the same time, in also checking up on how the programmes were operating. In that connection, I should like to make it clear that, in view of the very great degree of expertise possessed by the Commission, we cannot accept that so many of the things we adopted in the decisions have not been implemented.
On behalf of the Committee on Fisheries, I should like to call attention to a fairly small number of points. Before new programmes are put into effect, the previous programmes ought to be assessed. With the help of the scientific research which is, of course, an important part of our policies - in this case, fisheries policy - a prior assessment needs to be carried out of what is wanted and of how the resources are used, so that existing resources can continually be adapted to catch techniques and catch opportunities. Against the background of what has happened, those of us in the Committee on Fisheries also believe that, whenever three Directorates-General are to coordinate and direct actions, it ought to be completely clear which Directorate-General is ultimately in control, with responsibility for putting matters into effect.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate the rapporteur very warmly on this report. I believe that it is very fair and very restrained and has turned out to be very balanced, and accordingly it did, of course, also receive the unanimous support of the Committee. I should just like to touch on a few points which are, in my opinion, decisive for the future work of monitoring research in general. In this regard, it seems to me important to listen to what our draftsman of the opinion of the Committee on Fisheries said, which was that, at the end of the day, it is impossible to carry out a clear inspection in the interests of the taxpayers whom we represent and to monitor efficiency if no clear objectives are defined beforehand. This seems to me to be one of the main criticisms made in the Court of Auditors' report. Quite simply, this makes it difficult to measure the efficiency of the programme.
My second point concerns the hierarchy of staff with powers of authorisation. Here, Commissioner, overlaps which are actually unacceptable have occurred. In Paragraph 59 in the Court of Auditors' report, this is illustrated relatively clearly. If someone who is entitled to authorise payments and who has allocated 98% of the appropriations available in 1996 is made subordinate to the dossier manager, then this leads to an impossible situation. The Commission' s official reply to this in the file, that there was another Director-General involved, is extremely lame. After all, I do not believe that anyone who has anything to do with financial management and also with financial control would be able to accept an answer of this kind. I hope, Commissioner, that where the reform of the Commission is concerned, to which Mrs Morgan has already referred, we will not only attach importance to reforming the Financial Regulation, but also, and above all, to implementing the existing Financial Regulation in full. The Financial Regulation is very wisely conceived and it provides for everything to be kept wonderfully separate, but in practice they must not be mixed up, and this seems to have been the case here.
Commissioner, in the near future - and then also with the work of the new Commission in mind - we will have to deal with further Court of Auditors' reports or audit reports, such as the one on the Joint Research Centre, which has turned out to be very critical, but also the special audit report on a very unusual contract with a consultancy firm. I hope that we will then also see a desire to actually make improvements in the areas mentioned by Mrs Langenhagen.
Mr President, ladies and gentlemen, thank you for the importance that you have attached to the Court of Auditors' special report on the FAIR Programme. I would particularly like to thank Mrs Langenhagen for her very constructive report, along with the members of the Committee on Budgetary Control, and of the Committee on Fisheries and notably the rapporteur, Mr Busk.
You have underscored, and I would thank you for this, the spirit underlying this report, in your dialogue with the Court of Auditors and the Commission' s services and in the value you attached to it. As you have also said, the FAIR Programme formed part of the Fourth Framework Programme. It had come to an end by the time I took up my duties as Commissioner, but it is the responsibility of the present Commission, and my responsibility as Commissioner, to ensure that the lessons learned from your work are turned to good account and to respond to the Court of Auditors' recommendations on this issue.
The report will play its part in the appraisal of the way the situation is developing and of working practices. I must nevertheless emphasise that no instances of fraud or misappropriation have been detected. It is important to point this out, as these things can sometimes be misinterpreted. It is important to express ourselves clearly vis-à-vis the outside world. As you have emphasised, the FAIR Programme is financed to the tune of 739 million euros. It has given rise to over 3 300 proposals, more than 600 of which have received funding. The FAIR Programme was also swiftly called into action at the start of the 'mad cow' crisis and a European action plan on transmissible spongiform encephalopathies was launched in the very same year following a call for proposals. My point is that it has played a beneficial role in addressing a number of issues.
What were the questions asked, and what improvements have already been made? I would like to highlight some of the latter, which have already been incorporated into the Fifth Framework Programme, in line with the Court' s recommendations. First of all, you should know that responsibility for managing agricultural research has been transferred to the Agriculture DG and the Research DG, following the reorganisation of the Commission' s services, which has resulted in a degree of uniformity in the Agriculture DG' s research procedures. The same may not apply to research in the field of fisheries, but it has been the case with agriculture.
Next, to ensure smooth coordination, a management group has been set up to ensure better coordination between the implementation of research programmes and the relevant Directorates-General with responsibility for other policies.
Thirdly, the Commission has adopted a common procedure for the evaluation of research proposals applicable to all the specific programmes, which can be consulted by the public in the common manual of evaluation procedures. A common, transparent database of experts has been established to evaluate proposals and special efforts have been made to ensure the independence of experts in respect of the evaluation of proposals. A common research database has been established. The new type of research contract now sets out in detail all the financial and administrative considerations, with more clearly-defined responsibilities for participants and a better-documented negotiation procedure. The Commission has also significantly increased the number of audits conducted, with this number rising by 25% annually over recent years. These are the measures that have been envisaged under the Fifth Framework Programme and which are to be implemented.
However, as soon as I took up office, I also took an initiative to set up an informal working party which looked into the issue of simplifying and improving procedures, and I have already had an opportunity to talk about this before the Committee on Industry, External Trade, Research and Energy. This shows that the Commission has not been idle and that it is acting on the comments that you have made. One has to be aware of the way the situation is developing, and remain vigilant, because it is difficult to attain perfection in this matter. This is all the more true given that the report brought to light a number of issues that called for improvements, as you have emphasised.
I will take up on some of these issues, and let you have our opinion on these. With regard to the annual monitoring of research programmes, which provides an independent opinion on the stage reached in, and the quality of, the implementation of our programmes, we have developed several measures aimed at improvement: an analysis of research management practices within the context of national and European Union programmes, with a view to exchanges of good practices and the promotion of mutual learning; the financing of studies aimed at assessing the socio-economic impact of the framework programme and the launching of pilot schemes aimed at evaluating the impact of completed projects, as you have, moreover, just emphasised in speaking of the need to gauge this impact.
Like the Commission, Parliament is of the opinion that joint responsibility for the implementation of the projects is closely akin to a joint financial responsibility. I would nevertheless like to stress one thing, which is that joint financial responsibility cannot, in a strict sense, be envisaged within the context of the framework programme, the aim of which is to set up consortia composed of various bodies, universities, SMEs, large companies, and public or private research institutes. These entities will not be able to take adequate financial precautions from among their own ranks, and in the case of the SMEs cannot necessarily be held liable for the insolvency of other members of the consortium.
It is clear that this consortium approach does not establish a duality in terms of joint financial responsibility. This is a complex matter and one of the issues for which we must clearly find a way of ensuring greater security, but we must avoid this resulting in the exclusion from the framework programme of SMEs and public institutions who are fearful of having to accept responsibilities that they are unable to assume. We thus need not only to strike the right balance in terms of joint financial responsibility but also, furthermore, to avoid scaring off potential partners in a consortium, the only participants in which will therefore be established bodies, when what we want is to foster the participation of small and medium-sized businesses.
On the other hand, I share your views entirely on the need to minimise the risk of double financing. In this regard, you should know that in connection with point 74 of the White Paper on Reform, the Commission' s services are already in the process of introducing a central register of contracts concluded by the Commission, which will subsequently be linked to all the Commission' s financial information systems.
You have evidently raised other issues too, including the problem that Mrs Langenhagen referred to in her introduction: the time that has elapsed between the sector letters being sent and the report being debated in Parliament, the length of which can be attributed to the working relations between the Commission and the Court of Auditors. As you have emphasised, all this happened several years ago, but it is clear that lessons must be learned from this exercise. Since that time, measures have been taken regarding the internal organisation of our services in order to speed up, within the limits of the possible, the Court' s sector letter procedure. It is perfectly clear that these dialogues are necessary and there is clearly a joint responsibility here; it is also up to the Court to enter into these dialogues, but I can, in any case, assure you that both the Court and the Commission' s services, along with Parliament, share the same commitment to progress in terms of resolving these problems.
I will now turn to the question that Mrs Morgan asked concerning the recovery of amounts. There are a total of 3.4 million euros outstanding. This may seem a substantial sum, but it in fact only represents 0.3% of total financing under the programme. This does not mean, of course, that this sum should not be recovered, and we must strive to do so. I can tell you, in this respect, that the Commission' s services have done everything within their power to recover the amounts in question, but the services responsible embarked on the appropriate legal procedures two years ago. Legal proceedings have now begun concerning two of the three files examined by the Commission' s legal service, since these have been referred to the national courts. The process is therefore under way, but we are now entering the domain of Member State jurisdiction and cannot always dictate how long things will take. I would nevertheless stress that the three files that I have just mentioned represent 92% of the total amount. We have therefore worked very hard to recover the 3.4 million euros, and one could say that we are over 90% of the way there.
Turning to the question concerning fisheries, and the person responsible for their control, I have just been given an answer. It has been assigned to the most appropriate level. As far as the Agriculture DG is concerned, the problem has been resolved by transferring the relevant team to the Directorate-General for Research. This has made for a smoother coordination of policies.
These are the answers to your questions. There are still some new applications to put into practice, and I would like to take this opportunity to outline the guidelines on Community research that we would like to develop for the next framework programme, and which the Committee on Industry, External Trade, Research and Energy has already examined, since I sent a policy paper to this Parliamentary Committee on 4 October, and it is to draw up a report. There are several factors in these broad guidelines that will make for a considerable lightening of bureaucratic burdens: the switch from a project-based approach to a programme-based approach, the setting of minimum sizes for projects, the externalisation of a number of activities, such as exploratory premiums for small and medium-sized enterprises, mobility grants and, in general terms, a simplification of these procedures.
Substantial changes must also be introduced into the next framework programme. We will see what the impact of the modifications made to the fifth Framework Programme has been and I would like to thank you for showing such commitment to improvement. The Commission shares this commitment, and I would like to hope that we can work in the best possible atmosphere to carry through this research programme, which is essential at European level, but which must be implemented in conformity with the most stringent of rules on efficiency and on financial control.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.00 p.m.)